PER CURIAM.
The final decree appealed from in this cause, being a summary final decree cancel-ling certain instruments, is affirmed, except as to the provision therein for attorneys’' fees for plaintiff’s attorneys; and the order for attorneys’ fees, having been entered in the absence of any provision for such fees, by statute or by contract, must be and hereby is reversed, on authority of Brite v. Orange Belt Securities Co., 133 Fla. 266, 182 So. 892. See also Hoffman v. Barlly, Fla.App.1957, 97 So.2d 355, and cases cited therein.
Affirmed in part and reversed in part.
CARROLL, CHAS., C. J., and HORTON and PEARSON, JJ., concur.